11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT

Wesley Dale Knight,                                   * From the 70th District
                                                        Court of Ector County,
                                                        Trial Court No. A-37,438.

Vs. No. 11-11-00322-CR                                * March 14, 2013

State of Texas,                                       * Opinion by Wright, C.J.
                                                        (Panel consists of: Wright, C.J.,
                                                        McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is error in the judgment
below. Therefore, in accordance with this court=s opinion, the judgment of the trial court is modified
to reflect Wesley Dale Knight’s plea of “GUILTY” to the offense and, as modified, is affirmed.